Citation Nr: 0906823	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-30 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error in the July 
1989 Board of Veterans' Appeals decision that denied service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Anna E. Caldwell, Private 
Attorney


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1965 to February 1969, to include a tour of duty in 
Vietnam.  The Veteran in this case is the moving party. 

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion filed by the Veteran's attorney in 
September 2007 alleging clear and unmistakable error (CUE) in 
a Board decision, dated July 28, 1989.  

In the July 1989 decision, the Board denied service 
connection for post-traumatic stress disorder (PTSD).  
Thereafter, in September 2007, the Board received a formal 
motion for revision of the July 1989 Board decision on the 
grounds of CUE.  The basis for the motion for CUE was 
Veteran's argument that the July 1989 decision incorrectly 
applied the law to the Veteran's service connection claim, 
denying service connection despite the facts that the Veteran 
was diagnosed with PTSD and that the diagnosis was based on 
stressors he experienced in Vietnam.  

At the outset the Board observes that there appears to have 
been a file containing VA paperwork and decisions involving 
the veteran's claims for other benefits dating back into the 
1970s.  The four volumes currently comprising the claims file 
now before he Board, however begin in 1986.  Near the 
beginning of the contents of Volume 1 of the claims file, 
there is a slip of paper dated May 12, 1986, from the 
Jackson, Mississippi, Regional Office that includes the 
statement, "[w]e have no record of the following name and 
number.  [Veteran's name, Social Security Number, and Claim 
number]."  This appears to be a document indicating that the 
RO searched for, but did not find, any other claims files 
relating to the veteran

There is no evidence in the claims file relevant to the 
Veteran's claim for entitlement to service connection for 
PTSD filed prior to May 12, 1986; in fact, there are only 
three sheets of paper in the file beneath the May 1986 note.  
Two of the papers are relevant to a dental claim, and one 
sheet is a request for the Veteran's inpatient and outpatient 
reports beginning in 1971.  Immediately adjacent to the May 
1986 note in the file is a June 1986 rating decision, which, 
in pertinent part, denied service connection for PTSD.  The 
June 1986 rating decision was appealed to the Board, 
resulting in the June 1989 Board decision that is the subject 
of the motion for CUE.  There is no evidence relating to PTSD 
from prior to June 1986 in the claims file.  

Based on the May 1986 note, the lack of evidence in the file 
prior to the June 1986 rating decision, and the fact that an 
August 1986 statement of the case references earlier VA 
decisions relating to other issues, it appears to the Board 
that at one point there existed evidence and paperwork in 
other files, which are no longer part of the veteran's claims 
file.  

The Board determines, however, based on the May 1986 note and 
review of the 1989 decision, that there was no evidence 
before the Board in 1989 that is not before the Board today.  
The Board therefore finds that it can proceed to the merits 
of the CUE matter before it.  Initially, everything that was 
before the Board in 1989 is before the Board today.  Further, 
the Veteran has not argued that there is or was any evidence 
in the possession of VA not currently in the claims file, 
which would have any bearing on this current CUE motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The July 28, 1989 Board decision, which denied service 
connection for PTSD, was adequately supported by the evidence 
then of record, and was not undebatably erroneous; the record 
does not demonstrate that the correct facts, as they were 
known in July 1989, were not before the Board in July 1989, 
or that the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.



CONCLUSION OF LAW

The July 28, 1989 Board decision denying service connection 
for PTSD is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In this 
case, VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Moreover, as a CUE analysis 
depends upon the evidence and information of record at the 
time of the original decision, there is no assistance which 
can be provided at this time.  No additions to the record may 
be considered.


CUE in the July 1989 Board Decision

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§  20.1400-1411 (2008).  Pursuant to 
38 C.F.R. § 20.1404(a), the motion alleging CUE in a prior 
Board decision must be in writing, and must be signed by the 
moving party or that party's representative.  The motion must 
include the name of the Veteran; the name of the moving party 
if other than the Veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

In this case, the September 2007 motion filed by the 
Veteran's attorney appears to satisfy the filing and pleading 
requirements set forth in 38 C.F.R. § 20.1404 for a motion 
for revision of a decision based on clear and unmistakable 
error.

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111.  A decision 
of the Board that revises a prior Board decision on the 
grounds of clear and unmistakable error has the same effect 
as if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406.

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, 
define CUE as:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied[;]" (2) the 
error must be "undebatable" and the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made[;]" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts." Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made." 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Veteran alleges that the Board improperly applied the law 
to the facts of the case.  Specifically, the Veteran states 
that "[t]he BVA made a clear and unmistakable error when it 
failed to apply the . . . Rating Practices and Procedures for 
Mental Disorders, to [the Veteran's] claim."  The Veteran 
alleges that there was "no disagreement that the [V]eteran 
suffered from and was diagnosed with PTSD and severe PTSD 
stemming from his military service in Vietnam by various VA 
Medical Center psychologists in 1986, 1987, 1988, and 1989."  

The Veteran further alleges that he experienced stressors in 
Vietnam, as he alleged prior to the 1989 Board decision.  
These included (1) being shot at when disembarking from a 
plane, during which time he was ordered not to return fire; 
(2) exposure to carnage and death on a daily basis; (3) 
witnessing Buddhist monks setting themselves on fire; (4) 
seeing Vietnamese parents throw their children in front of 
U.S. military vehicles; (5) witnessing the accidental mass 
shooting deaths of innocent civilians; and (6) responding to 
numerous guerilla attacks by the Viet Cong.  Veteran's Motion 
at 3-4.  The Veteran acknowledges that his primary duty was 
as a clerk-typist, but he notes that he "was stationed in 
one of the most volatile areas, Saigon, from April 1966 until 
September 1968."  Id. at 3.

The standard for CUE requires that either the correct facts, 
as they were known at the time, were not before the 
adjudicator, or the legal provisions, as they existed at the 
time, were incorrectly applied.  

Initially, the Board finds that although some evidence has 
apparently been missing since prior to 1986 (see the note in 
the introduction), no evidence missing since 1986 was before 
the Board in 1989.  No argument has been made that there were 
correct facts, known by VA prior to 1989 but of which the 
evidence was lost, that would be relevant to this claim.  
Even if the Veteran did make such an argument, there is no 
evidence in the record to support such a claim. 

The Board finds that the 1989 decision was not a 
misapplication of the law.  In 1989, VA required all mental 
disorders to be diagnosed within the guidelines of the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition (DSM-III), published by the American Psychiatric 
Association in 1980.  38 C.F.R. §§ 4.125, 4.126 (1988).  In 
fact, "[a] diagnosis not in accord with [DSM-III] is not 
acceptable for rating purposes . . . ."  38 C.F.R. § 4.126 
(1988).  In his motion, the Veteran cited the findings of six 
doctors who diagnosed the Veteran with PTSD, arguing that 
there was no debate that he experienced the disorder.  In its 
1989 decision, the Board did not dispute the fact that the 
Veteran was diagnosed with PTSD.  

The Board made three findings of fact in its decision.  The 
first was that there was no manifestation of an acquired 
psychiatric disorder during service.  Second, the Board found 
that a psychosis was not shown within one year of separation 
from service.  Third, the Board found that "[t]he [V]eteran 
does not have an acquired psychiatric disorder, including 
post-traumatic stress disorder, which may be related to 
service."  Decision of the Board, July 28, 1989, at 10 
(emphasis added).  Similarly, the conclusion of law stated 
that "[t]he [V]eteran does not have an acquired psychiatric 
disorder, including claimed post-traumatic stress disorder, 
which was incurred in or aggravated by service . . . ."  Id. 
(emphasis added).

It is clear that the Board's findings of fact and conclusion 
of law were based not on whether or not a doctor, or a number 
of doctors, had diagnosed the Veteran with PTSD.  Rather, the 
Board's decision was based on a lack of connection between 
any PTSD diagnosis and service.  The Board found that the 
Veteran did not experience the stressors he alleged occurred 
in Vietnam.  There was no explicit "Finding of Fact" about 
the existence of the Veteran's alleged stressors in the July 
1989 decision, but the alleged stressors were addressed in 
the "Discussion and Evaluation" section of the decision.  
The Board noted that his duties in Vietnam were as a clerk-
typist, and that while stationed with the 90th Military 
Police Detachment, he was in a unit that, according to the 
United States Army & Joint Services Environmental Support 
Group, performed administrative functions.  The Board stated, 
"[t]he evidence does not confirm the reports made by the 
[V]eteran concerning his exposure to a stressor in Vietnam."  

Thus, by analyzing the factual issue of whether or not the 
Veteran experienced a stressor, the Board correctly applied 
the regulations relating to service connection.  The Board 
was not legally incorrect in determining in 1989 that the 
Veteran does not have PTSD "which may be related to 
service."  Service connection required, in 1989, that "the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces . . . ."  38 C.F.R. 
§ 3.303(a) (1988).  As in this case, when the disability is 
diagnosed after service, service connection may be granted 
"when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  Id.  
Specifically in cases of PTSD, the "injury" resulting in 
disability is the stressor.  According to DSM-III, the first 
criteria for PTSD is the "[e]xistence of a recognizable 
stressor that would evoke significant symptoms of distress in 
almost everyone."  DSM-III 238.  By implication, when 
seeking service connection for PTSD, there must be a 
confirmed stressor that occurred in service.  See 38 C.F.R. 
§§ 3.303, 3.304 (1988).  The Board made the factual finding 
that the Veteran did not experience a stressor.  Without a 
confirmed stressor, service connection would be legally 
improper.

Although the Veteran couches his primary argument in terms of 
the application of the law, the real issue is essentially one 
of factual interpretation - a determination as to whether a 
stressor occurred.  The Board found in 1989, based on the 
evidence before it, that no stressor occurred.  As noted 
above, "[a] disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error."  Luallen, 8 Vet. App. at 95.

The Veteran makes two other arguments.  The first is that his 
PTSD arose during service, or within a year after service, 
based on his allegation that there is evidence of his changed 
behavior during service.  The Board made the factual findings 
that an acquired psychiatric disorder was not manifested 
during service and was not demonstrated on the separation 
examination, and that a psychosis was not shown within one 
year of separation service.  Again, this is an argument based 
on the evaluation of the facts, and is not adequate to raise 
a CUE claim.  The Board notes, for the record, that there is 
no evidence of any treatment for a psychiatric condition 
until September 1972.  Further, although the Veteran alleges 
he was reprimanded six times for fighting during service, 
there is no record of any reprimands in his service personnel 
records.

The Veteran also alleges that the Board failed to consider a 
1987 decision by an administrative law judge who "issued a 
favorable decision" finding that the Veteran "suffered from 
'a severe affective disorder and an anxiety-related 
disorder'" and granted the Veteran Social Security benefits.  
The Veteran argues that the ALJ found that the Veteran had 
not worked since 1984, and that the decision was based on the 
same medical reports beginning in the 1980s that were before 
the Board in 1989.  The Board notes that there is no 1987 
Social Security decision in the file prior to the July 1989 
Board decision.  Further, although the Veteran alleges that 
the Social Security decision should have been considered, the 
Veteran does not state that there would be any evidence in 
the Social Security decision supporting a crucial finding 
that a stressor occurred, or that his psychiatric condition 
began during service or within a year of separation from 
service.  There is no evidence, or even argument, that 
anything in the Social Security decision would have 
"manifestly changed the outcome when it was made."  The 
Veteran's argument has no merit.  


ORDER

The motion for revision or reversal of the July 28, 1989, 
Board decision is denied in the absence of clear and 
unmistakable error.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


